Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 01/26/2022 has been entered. The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  These claims contain recitations to “…a virtual element…”; with further recitations adding, “one of a plurality of virtual elements presented in a second predetermined display area…”.  These recitations border on a new matter situation since these virtual elements are not described within the Specification.  Nor is the action of displaying these virtual elements.  It appears these elements are meant to replace a virtual identity, as this is how the claims have been amended.  However, the virtual element can be comprised of a “medal and a headgear” which is how the previously claimed virtual identity has been described within the Specification, at [0017].  In summary, support is lacking within the disclosure for a virtual element and it appears to be an attempt to add new matter in the form of elements in place of identity.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11, and 17 recite the limitation "…the second operation…" in their dependency to claims 1, 8, and 15.  There is insufficient antecedent basis for this limitation in the claims.
Claims 4, 11, and 17 recite the limitation "…virtual identity…" in their dependency to claims 1, 8, and 15.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4 – 9, and 11 – 20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method and a system, therefore, the claims fall into a statutory category.

For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of grouping users into similar network communities. These actions depict a user joining a social group and thus, recite a social activity. This social activity is described as managing personal behavior, relationships, or interactions between people and are, therefore, a certain method of organizing human activity grouping of abstract idea.

Claim 1, which is illustrative of claims 8 and 15; defines the abstract idea by the elements of:
A method of automatically grouping users in a network community, comprising: receiving at least one resource from a user; 
determining that one of a plurality of elements presented in a second predetermined display area has a value parameter equivalent to the at least one resource, wherein the plurality of elements comprise a medal and a headgear; 
sending the determined element to a resource repository associated with the user; 
presenting the determined element in a first predetermined display area in response to user input;
in response to detecting that the determined element is presented in the first predetermined display area, determining whether at least one group has a same attribute as the determined element displayed in the first predetermined display area; and,
automatically adding the user into the at least one group in response to a determination that the at least one group has the same attribute as the determined element.
These claims describe actions undertaken when a user seeks to find and join a community that has interests similar to the user. The actions depict a human attending a busy conference or convention and meeting up with similarly badged visitors. The claims aptly describe the social activity of managing personal behavior, relationships, or interactions between people.  Therefore, they are a certain method of organizing human activity group of abstract idea.

For Step 2A, Prong Two, of the eligibility analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
computer-implemented;
[a] virtual [environment]; (i.e., more computer implementation);
at least one processor; and at least one memory communicatively coupled to the at least one processor and storing instructions that upon execution by the at least one processor cause the computing system to; and,
a non-transitory computer-readable storage medium comprising computer readable instructions that upon execution on a computing device cause the computing device at least to….
These additional elements simply instruct one to practice the abstract idea of grouping users into similar network communities utilizing a computing system, at least one processor, memory, and a nontransitory computer-readable storage medium comprising computer-readable instructions to perform the method that defines the abstract idea, wherein these components are used as tools to execute the abstract idea.   See MPEP 2106.05(f). This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG; therefore, the claims are found to be directed to the abstract idea identified by the examiner. 

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Dependent claims 2, 9, and 16, contain further recitations to the same abstract idea found in claims 1, 8, and 15. Further claims to user's behaviors in the network community and one or more predetermined rules are inherent aspects of the determining actions for joining a group. Similar behaviors equating to similar interests (or rules.) Furthermore, these claims do not contain anything that is considered an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claims 4 – 6, 11 – 13, and 17 – 19, contain further recitations to the same abstract idea found in claims 1, 8, and 15. Further claims to determining a number of users in the network community, a determination that the at least one group does not exist in the network community; determining the number of the users, and the number of users satisfies the predetermined threshold are inherent aspects of the established rules many groups have for enrollment or joining. Membership numbers may be limited or new invitees may be sent to groups where membership numbers are low. Furthermore, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claims 7, 14, and 20, contain further recitations to the same abstract idea found in claims 1, 8, and 15. Further claims to sending the message among the at least one group after adding the user into the at least one groups is a basic action taken upon welcoming a new member. A group leader may introduce a new member and the new member may receive a welcome kit. Furthermore, these claims do not contain anything that is considered to be an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons set above, claims 1, 2, 4 – 9, and 11 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more. 


Response to Arguments
Applicant's arguments filed 01/26/2022, with respect to 35 U.S.C. § 101, have been fully considered but they are not fully persuasive. 
Applicant’s cancellation of claims 3 and 10 has rendered the prior rejection moot; therefore, the prior rejection of claims 3 and 10 is withdrawn.
Applicant’s remarks, beginning on page 8, discusses 35 U.S.C. § 101, and seeks further examination. Examiner respectfully disagrees and based on the reasoning below, maintains that claims recite an abstract idea.
Applicant first argues that the Office has not established a prima facia case of subject matter eligibility rejection.  The Examiner maintains that the amended claims recite the abstract idea of grouping users into similar network communities. These actions depict a user joining a social group and thus, recite a social activity. This social activity is described as managing personal behavior, relationships, or interactions between people and are, therefore, a certain method of organizing human activity grouping of abstract idea.  Thus, the Examiner has concluded that the claims set forth or describe an abstract idea, by referring to what is recited in the claim and explaining why is it considered to be an exception, under Step 2A, Prong One analysis, above.  

Applicant next agues, on page 9, that claim 1, as amended, integrates into a practical application.  The Examiner respectfully disagrees and has concluded that, for Step 2A, Prong Two, of the eligibility analysis, the judicial exception is not integrated into a practical application because the only additional elements of the claims simply instruct one to practice the abstract idea of grouping users into similar network communities utilizing a computing system, at least one processor, memory, and a nontransitory computer-readable storage medium comprising computer-readable instructions to perform the method that defines the abstract idea, wherein these components are used as tools to execute the abstract idea.   See MPEP 2106.05(f). This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG; therefore, the claims are found to be directed to the abstract idea identified by the examiner.
The Examiner adds that Applicant’s further arguments of additional limitations presented on page 9 of Remarks, would be limitations further toward the abstract idea of joining a group, not towards an improvement to technology or to the functioning of a computer.  There are several steps of “determining” a value; this is core to the abstract idea of ascertaining qualities of a group to join.  Further recitations to “presenting and displaying” are further computer tools to gather data, analyze data, and display certain results of that data.  Therefore, they further represent computer implementation and do not promote to integrate into a practical application.  Finally, the recitations to “medal and headgear” as defined by Applicant, are recitations to a virtual identity.  Thus, they recite a human’s interest as captured within a computer system.  This is again, using a computer as a tool to implement the abstract idea.  

Applicant’s next argument, on page 9, discusses analysis under Step 2B.  The Examiner respectfully disagrees that the claims provide an inventive concept.  For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f). It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion.

Applicant’s final argument, on page 10 of Remarks, asks for reconsideration of claims 8 and 15, based on similar amendments to claim 1.  The Examiner respectfully disagrees with Applicant’s argument and has concluded that the amendments to claims 8 and 15 have the same defective flaws as claim 1.  The Examiner notes that claims 8 and 15 have undergone a similar analysis as claim 1, above, and are also are directed to an abstract idea without integration into a practical application and without reciting significantly more. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Astore (US20140006377) discloses a method for providing social search and connection services within a social media ecosystem.  Cheung (US20160277334) describes a method and system for providing private chat within a group chat.  Longley (US20090221367) discloses an on-line gaming system.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687